
	
		I
		111th CONGRESS
		2d Session
		H. R. 5256
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To provide for the hiring, training, and deploying of
		  additional Border Patrol agents along the southwest international border of the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Border Security Act of 2010.
		2.Increase in
			 Border Patrol agents along southwest international borderThe Secretary of Homeland Security shall
			 hire, train, and deploy additional Border Patrol agents along the southwest
			 international border of the United States as follows:
			(1)2,000 additional
			 Border Patrol agents by September 30, 2010, over the number of such agents as
			 of the date of the enactment of this Act.
			(2)1,500 additional
			 Border Patrol agents by September 30, 2011, over the number of such agents on
			 September 30, 2010.
			
